UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09261 Foxby Corp. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor, New York, NY (Address of principal executive offices) (Zip code) John F. Ramirez, Esq. Foxby Corp. 11 Hanover Square, 12th Floor New York, NY 10005 Registrant's telephone number, including area code: 1-212-785-0900 Date of fiscal year end: 12/31 Date of reporting period: 07/01/2013 - 06/30/2014 Item 1. Proxy Voting Record The information contained herein discloses the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote; and (i) Whether the registrant cast its vote for or against management. Foxby Corp. 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 13, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Thomas 'Tony' K. Brown For For Management 1c Elect Director Vance D. Coffman For For Management 1d Elect Director Michael L. Eskew For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Muhtar Kent For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director Inge G. Thulin For For Management 1i Elect Director Robert J. Ulrich For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: JAN 30, 2014 Meeting Type: Annual Record Date: DEC 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect Director Jaime Ardila For For Management 2b Elect Director Charles H. Giancarlo For For Management 2c Elect Director William L. Kimsey For For Management 2d Elect Director Blythe J. McGarvie For For Management 2e Elect Director Mark Moody-Stuart For For Management 2f Elect Director Pierre Nanterme For For Management 2g Elect Director Gilles C. Pelisson For For Management 2h Elect Director Wulf von Schimmelmann For For Management 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights 6 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 7 Approve Reduction in Share Capital and For For Management Creation of Distributable Reserves 8 Authorize the Holding of the 2or For Management at a Location Outside Ireland 9 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 10 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 21, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jeffrey P. Bezos For For Management 1b Elect Director Tom A. Alberg For For Management 1c Elect Director John Seely Brown For For Management 1d Elect Director William B. Gordon For For Management 1e Elect Director Jamie S. Gorelick For For Management 1f Elect Director Alain Monie For For Management 1g Elect Director Jonathan J. Rubinstein For For Management 1h Elect Director Thomas O. Ryder For For Management 1i Elect Director Patricia Q. Stonesifer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions Against For Shareholder APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director G. Steven Farris For For Management 2 Elect Director A.D. Frazier, Jr. For For Management 3 Elect Director Amy H. Nelson For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Declassify the Board of Directors For For Management ASTRAZENECA PLC Ticker: AZN Security ID: 046353108 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividends For For Management 3 Appoint KPMG LLP as Auditor For For Management 4 Authorise Board to Fix Remuneration of For For Management Auditors 5(a) Re-elect Leif Johansson as Director For For Management 5(b) Re-elect Pascal Soriot as Director For For Management 5(c) Elect Marc Dunoyer as Director For For Management 5(d) Re-elect Genevieve Berger as Director For For Management 5(e) Re-elect Bruce Burlington as Director For For Management 5(f) Elect Ann Cairns as Director For For Management 5(g) Re-elect Graham Chipchase as Director For For Management 5(h) Re-elect Jean-Philippe Courtois as For Against Management Director 5(i) Re-elect Rudy Markham as Director For For Management 5(j) Re-elect Nancy Rothwell as Director For For Management 5(k) Re-elect Shriti Vadera as Director For For Management 5(l) Re-elect John Varley as Director For For Management 5(m) Re-elect Marcus Wallenberg as Director For For Management 6 Approve Remuneration Report For Against Management 7 Approve Remuneration Policy For Withhold Management 8 Authorise EU Political Donations and For For Management Expenditure 9 Authorise Issue of Equity with For For Management Pre-emptive Rights 10 Authorise Issue of Equity without For For Management Pre-emptive Rights 11 Authorise Market Purchase of Ordinary For For Management Shares 12 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 13 Approve Performance Share Plan For For Management BERKSHIRE HATHAWAY INC. Ticker: BRK.B Security ID: 084670702 Meeting Date: MAY 03, 2014 Meeting Type: Annual Record Date: MAR 05, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Warren E. Buffett For For Management 1.2 Elect Director Charles T. Munger For For Management 1.3 Elect Director Howard G. Buffett For For Management 1.4 Elect Director Stephen B. Burke For For Management 1.5 Elect Director Susan L. Decker For For Management 1.6 Elect Director William H. Gates, III For For Management 1.7 Elect Director David S. Gottesman For For Management 1.8 Elect Director Charlotte Guyman For For Management 1.9 Elect Director Donald R. Keough For For Management 1.10 Elect Director Thomas S. Murphy For For Management 1.11 Elect Director Ronald L. Olson For For Management 1.12 Elect Director Walter Scott, Jr. For For Management 1.13 Elect Director Meryl B. Witmer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Adopt Quantitative Goals for GHG and Against For Shareholder Other Air Emissions 5 Approve Annual Dividends Against Against Shareholder C.H. ROBINSON WORLDWIDE, INC. Ticker: CHRW Security ID: 12541W209 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Scott P. Anderson For For Management 1b Elect Director Robert Ezrilov For For Management 1c Elect Director Wayne M. Fortun For For Management 1d Elect Director Mary J. Steele Guilfoile For For Management 1e Elect Director Jodee A. Kozlak For For Management 1f Elect Director ReBecca Koenig Roloff For For Management 1g Elect Director Brian P. Short For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: APR 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linnet F. Deily For For Management 1b Elect Director Robert E. Denham For For Management 1c Elect Director Alice P. Gast For For Management 1d Elect Director Enrique Hernandez, Jr. For For Management 1e Elect Director Jon M. Huntsman, Jr. For For Management 1f Elect Director George L. Kirkland For For Management 1g Elect Director Charles W. Moorman, IV For For Management 1h Elect Director Kevin W. Sharer For For Management 1i Elect Director John G. Stumpf For For Management 1j Elect Director Ronald D. Sugar For For Management 1k Elect Director Carl Ware For For Management 1l Elect Director John S. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Charitable Contributions Against Against Shareholder 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Report on Management of Hydraulic Against For Shareholder Fracturing Risks and Opportunities 7 Require Independent Board Chairman Against Against Shareholder 8 Amend Bylaws Call Special Meetings Against For Shareholder 9 Require Director Nominee with Against For Shareholder Environmental Experience 10 Adopt Guidelines for Country Selection Against For Shareholder COMPANIA DE MINAS BUENAVENTURA S.A. Ticker: BUENAVC1 Security ID: 204448104 Meeting Date: MAR 27, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report For For Management 2 Approve Financial Statements and For For Management Statutory Reports 3 Appoint Auditors For For Management 4 Ratify Amendments to Dividend Policy For For Management 5 Approve Dividends For For Management 6 Elect Directors For For Management ECOLAB INC. Ticker: ECL Security ID: 278865100 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Election Of Director Douglas M. Baker, For For Management Jr. 1.2 Election Of Director Barbara J. Beck For For Management 1.3 Election Of Director Leslie S. Biller For For Management 1.4 Election Of Director Carl M. Casale For For Management 1.5 Election Of Director Stephen I. Chazen For For Management 1.6 Election Of Director Jerry A. For For Management Grundhofer 1.7 Election Of Director Arthur J. Higgins For For Management 1.8 Election Of Director Joel W. Johnson For For Management 1.9 Election Of Director Michael Larson For For Management 1.10 Election Of Director Jerry W. Levin For For Management 1.11 Election Of Director Robert L. Lumpkins For For Management 1.12 Election Of Director Victoria J. Reich For For Management 1.13 Election Of Director Suzanne M. For For Management Vautrinot 1.14 Election Of Director John J. Zillmer For For Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Require Independent Board Chairman Against Against Shareholder EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary G. Benanav For For Management 1b Elect Director Maura C. Breen For For Management 1c Elect Director William J. DeLaney For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director John O. Parker, Jr. For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Seymour Sternberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 28, 2014 Meeting Type: Annual Record Date: APR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Boskin For For Management 1.2 Elect Director Peter Brabeck-Letmathe For For Management 1.3 Elect Director Ursula M. Burns For For Management 1.4 Elect Director Larry R. Faulkner For For Management 1.5 Elect Director Jay S. Fishman For For Management 1.6 Elect Director Henrietta H. Fore For For Management 1.7 Elect Director Kenneth C. Frazier For For Management 1.8 Elect Director William W. George For For Management 1.9 Elect Director Samuel J. Palmisano For For Management 1.10 Elect Director Steven S Reinemund For For Management 1.11 Elect Director Rex W. Tillerson For For Management 1.12 Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require a Majority Vote for the Against For Shareholder Election of Directors 5 Limit Directors to a Maximum of Three Against Against Shareholder Board Memberships in Companies with Sales over $500 Million Annually 6 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Sexual Orientation and Gender Identity 7 Report on Lobbying Payments and Policy Against For Shareholder 8 Adopt Quantitative GHG Goals for Against For Shareholder Products and Operations FRANKLIN RESOURCES, INC. Ticker: BEN Security ID: 354613101 Meeting Date: MAR 12, 2014 Meeting Type: Annual Record Date: JAN 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel H. Armacost For For Management 1b Elect Director Peter K. Barker For For Management 1c Elect Director Charles E. Johnson For For Management 1d Elect Director Gregory E. Johnson For For Management 1e Elect Director Rupert H. Johnson, Jr. For For Management 1f Elect Director Mark C. Pigott For For Management 1g Elect Director Chutta Ratnathicam For For Management 1h Elect Director Laura Stein For For Management 1i Elect Director Anne M. Tatlock For For Management 1j Elect Director Geoffrey Y. Yang For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 14, 2014 Meeting Type: Annual Record Date: MAR 17, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For Withhold Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Adopt Policy and Report on Impact of Against Against Shareholder Tax Strategy 8 Require Independent Board Chairman Against For Shareholder LORILLARD, INC. Ticker: LO Security ID: 544147101 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dianne Neal Blixt For For Management 1.2 Elect Director Andrew H. Card, Jr. For For Management 1.3 Elect Director Virgis W. Colbert For For Management 1.4 Elect Director David E.R. Dangoor For For Management 1.5 Elect Director Murray S. Kessler For For Management 1.6 Elect Director Jerry W. Levin For For Management 1.7 Elect Director Richard W. Roedel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Report on Lobbying Payments and Policy Against For Shareholder 6 Inform Poor and Less Educated on Against Against Shareholder Health Consequences of Tobacco MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Susan E. Arnold For For Management 1b ElectionElect Director Richard H. Lenny For For Management 1c Elect Director Walter E. Massey For For Management 1d Elect Director Cary D. McMillan For For Management 1e Elect Director Sheila A. Penrose For For Management 1f Elect Director John W. Rogers, Jr. For For Management 1g Elect Director Roger W. Stone For For Management 1h Elect Director Miles D. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management 5 Provide Right to Act by Written Consent Against For Shareholder MCKESSON CORPORATION Ticker: MCK Security ID: 58155Q103 Meeting Date: JUL 31, 2013 Meeting Type: Annual Record Date: JUN 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Andy D. Bryant For For Management 1b Elect Director Wayne A. Budd For For Management 1c Elect Director John H. Hammergren For For Management 1d Elect Director Alton F. Irby, III For Against Management 1e Elect Director M. Christine Jacobs For Against Management 1f Elect Director Marie L. Knowles For For Management 1g Elect Director David M. Lawrence For Against Management 1h Elect Director Edward A. Mueller For Against Management 1i Elect Director Jane E. Shaw For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Provide Right to Call Special Meeting For For Management 7 Provide Right to Act by Written Consent Against For Shareholder 8 Report on Political Contributions Against For Shareholder 9 Stock Retention/Holding Period Against For Shareholder 10 Clawback Policy and Disclosure of Against For Shareholder Clawback Activity MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2013 Meeting Type: Annual Record Date: SEP 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Amend Executive Incentive Bonus Plan For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 22, 2014 Meeting Type: Annual Record Date: MAR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Francis S. Blake For For Management 1c Elect Director Ari Bousbib For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Helena B. Foulkes For For Management 1i Elect Director Wayne M. Hewett For For Management 1j Elect Director Karen L. Katen For For Management 1k Elect Director Mark Vadon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Bylaws Call Special Meetings Against For Shareholder 5 Prepare Employment Diversity Report Against For Shareholder THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 08, 2013 Meeting Type: Annual Record Date: AUG 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Angela F. Braly For For Management 1b Elect Director Kenneth I. Chenault For For Management 1c Elect Director Scott D. Cook For For Management 1d Elect Director Susan Desmond-Hellmann For For Management 1e Elect Director A.G. Lafley For For Management 1f Elect Director Terry J. Lundgren For For Management 1g Elect Director W. James McNerney, Jr. For For Management 1h Elect Director Margaret C. Whitman For For Management 1i Elect Director Mary Agnes Wilderotter For For Management 1j Elect Director Patricia A. Woertz For For Management 1k Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement For For Management 4 Approve Non-Employee Director Omnibus For For Management Stock Plan 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TOLL BROTHERS, INC. Ticker: TOL Security ID: 889478103 Meeting Date: MAR 12, 2014 Meeting Type: Annual Record Date: JAN 15, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert I. Toll For For Management 1.2 Elect Director Bruce E. Toll For For Management 1.3 Elect Director Douglas C. Yearley, Jr. For For Management 1.4 Elect Director Robert S. Blank For For Management 1.5 Elect Director Edward G. Boehne For For Management 1.6 Elect Director Richard J. Braemer For For Management 1.7 Elect Director Christine N. Garvey For For Management 1.8 Elect Director Carl B. Marbach For For Management 1.9 Elect Director Stephen A. Novick For For Management 1.10 Elect Director Paul E. Shapiro For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management ULTRA PETROLEUM CORP. Ticker: UPL Security ID: 903914109 Meeting Date: MAY 20, 2014 Meeting Type: Annual/Special Record Date: APR 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael D. Watford For For Management 1.2 Elect Director W. Charles Helton For For Management 1.3 Elect Director Stephen J. McDaniel For For Management 1.4 Elect Director Roger A. Brown For For Management 1.5 Elect Director Michael J. Keeffe For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For Against Management Executive Officer's Compensation UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAR 10, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Rodney C. Adkins For For Management 1c Elect Director Michael J. Burns For For Management 1d Elect Director D. Scott Davis For For Management 1e Elect Director Stuart E. Eizenstat For For Management 1f Elect Director Michael L. Eskew For For Management 1g Elect Director William R. Johnson For For Management 1h Elect Director Candace Kendle For For Management 1i Elect Director Ann M. Livermore For For Management 1j Elect Director Rudy H.P. Markham For For Management 1k Elect Director Clark T. "Sandy" Randt, For For Management Jr. 1l Elect Director Carol B. Tome For For Management 1m Elect Director Kevin M. Warsh For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Lobbying Payments and Policy Against For Shareholder 5 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 06, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Pamela J. Craig For For Management 1e Elect Director Douglas N. Daft For For Management 1f Elect Director Michael T. Duke For Against Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Marissa A. Mayer For For Management 1i Elect Director C. Douglas McMillon For For Management 1j Elect Director Gregory B. Penner For For Management 1k Elect Director Steven S Reinemund For For Management 1l Elect Director Jim C. Walton For For Management 1m Elect Director S. Robson Walton For Against Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Disclosure of Recoupment Activity from Against For Shareholder Senior Officers 6 Report on Lobbying Payments and Policy Against For Shareholder WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: MAR 04, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Susan E. Engel For For Management 1f Elect Director Enrique Hernandez, Jr. For For Management 1g Elect Director Donald M. James For For Management 1h Elect Director Cynthia H. Milligan For For Management 1i Elect Director Federico F. Pena For For Management 1j Elect Director James H. Quigley For For Management 1k Elect Director Judith M. Runstad For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Require Independent Board Chairman Against Against Shareholder 5 Review Fair Housing and Fair Lending Against For Shareholder Compliance YAMANA GOLD INC. Ticker: YRI Security ID: 98462Y100 Meeting Date: APR 30, 2014 Meeting Type: Annual/Special Record Date: MAR 07, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter Marrone For For Management 1.2 Elect Director Patrick J. Mars For For Management 1.3 Elect Director John Begeman For For Management 1.4 Elect Director Alexander Davidson For For Management 1.5 Elect Director Richard Graff For For Management 1.6 Elect Director Nigel Lees For For Management 1.7 Elect Director Carl Renzoni For For Management 1.8 Elect Director Dino Titaro For For Management 2 Ratify Deloitte LLP as Auditors For For Management 3 Adopt By-Law No. 1 For For Management 4 Advisory Vote on Executive For For Management Compensation Approach SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Foxby Corp. By: /s/ Thomas B. Winmill Thomas B. Winmill, Chief Executive Officer Date: August 12, 2014
